DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on the merits for application no. 16/584,925 filed 20 July 2022. Claims 21-40 pending. Claims 1-20, and 41-45 canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 20 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21-40 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21:
A method comprising: controlling a motor generator unit to supply torque to or remove torque from a powertrain of a vehicle, wherein the motor generator unit is part of an electric motor drive retrofit system that has been retrofitted into the vehicle, wherein the vehicle includes an internal combustion engine and a transmission, wherein the motor generator unit is clutchlessly coupled to the internal combustion engine, wherein the motor generator unit is coupled between the transmission and the internal combustion engine, wherein an amount of torque the motor generator unit supplies to or removes from the powertrain is determined based in part on a selected operating mode and on vehicle sensor information, and wherein the vehicle sensor information includes at least one of: a throttle position of the vehicle, and brake pressure information of the vehicle.
Claim 28:
A method comprising: controlling a motor generator unit to supply torque to or remove torque from a powertrain of a vehicle, wherein the motor generator unit is 10Inventors: Moreland et al. Appl. No.: 16/584,925 Filing Date: September 26, 2019 Docket No.: ELE-002 part of an electric motor drive retrofit system that has been retrofitted into the vehicle, wherein the vehicle includes an internal combustion engine and a transmission, wherein the motor generator unit is clutchlessly coupled to the internal combustion engine, wherein an amount of torque the motor generator unit supplies to or removes from the powertrain is determined based in part on a selected operating mode and on vehicle sensor information, wherein the vehicle sensor information includes at least one of: a throttle position of the vehicle, and brake pressure information of the vehicle, wherein the amount of torque the motor generator unit supplies to or removes from the powertrain is based on a combined output setting of both the electric motor drive retrofit system and the internal combustion engine output, and wherein the combined output setting is a combined maximum torque setting or a combined maximum power setting.
Claim 29:
A method comprising: controlling a motor generator unit to supply torque to or remove torque from a powertrain of a vehicle, wherein the motor generator unit is part of an electric motor drive retrofit system that has been retrofitted into the vehicle, wherein the vehicle includes an internal combustion engine and a transmission, wherein the motor generator unit is clutchlessly coupled to the internal combustion engine, wherein an amount of torque the motor generator unit supplies to or removes from the powertrain is determined based in part on a selected operating mode and on vehicle sensor information, wherein the vehicle sensor information includes at least one of: a throttle position of the vehicle, and brake pressure information of the vehicle, wherein the vehicle sensor information includes current gear setting information and next gear setting information, and wherein the amount of torque the motor generator unit supplies to or removes from the 11Inventors: Moreland et al. Appl. No.: 16/584,925 Filing Date: September 26, 2019 Docket No.: ELE-002 powertrain is based on both the current gear setting information and next gear setting information thereby matching transmission RPM (revolutions per minute) and internal combustion engine RPM.
Claim 31:
A method comprising: controlling a motor generator unit to supply torque to or remove torque from a powertrain of a vehicle, wherein the motor generator unit is part of an electric motor drive retrofit system that has been retrofitted into the vehicle, wherein the vehicle includes an internal combustion engine and a transmission, wherein the motor generator unit is clutchlessly coupled to the internal combustion engine, wherein an amount of torque the motor generator unit supplies to or removes from the powertrain is determined based in part on a selected operating mode and on vehicle sensor information, and wherein the vehicle sensor information includes at least one of: a throttle position of the vehicle, and brake pressure information of the vehicle; communicating performance information to a user interface device, wherein the performance information comprises operating characteristics of both the electric motor drive retrofit system and the internal combustion engine; and presenting the performance information on the user interface device.
Claim 33:
A non-transitory computer readable medium comprising stored instructions, wherein when the instructions are executed by a processor cause the processor to: control a motor generator unit to transfer torque between a powertrain of a vehicle and the motor generator unit, wherein the motor generator unit is part of a hybrid retrofit system that has been retrofitted into the vehicle, wherein the vehicle has an internal combustion engine and a transmission, wherein the motor generator unit is coupled between the transmission and the internal combustion engine, and wherein how torque is transferred between the motor generator unit and the powertrain is determined based in part on a selected operating mode and on vehicle sensor information, wherein the vehicle sensor information includes at least one of: a throttle position of the vehicle, and brake pressure information of the vehicle.
Claim 37:
A method comprising: loading instructions on a memory of a vehicle control unit, wherein vehicle control unit is part of a hybrid retrofit system that includes a motor generator unit, wherein when the hybrid retrofit system is retrofitted onto a vehicle having an internal combustion engine and a transmission, the motor generator unit maintains a direct coupling to the internal combustion engine, wherein the motor generator unit is coupled between the transmission and the internal combustion engine, wherein execution of the instructions by a processor cause the motor generator unit to transfer torque between the input of the transmission and the motor generator unit based in part on a selected operating mode and on vehicle sensor information, and wherein the vehicle sensor information includes at least one of: a throttle position of the vehicle, and brake pressure information of the vehicle.
Regarding claims 21, 28, 29, 31, 33, and 37, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the amended claims the location and coupling of the motor generator are not taught or rendered obvious. Examiner has interpreted “coupled” to mean a direct connection without any clutches between the coupled elements. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 20 July 2022, with respect to pages 16-22 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 21-27, 30, and 33-40 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659